The evidence rejected tended to show that Potter was subject to insane delusions, and therefore was competent evidence as to his mental condition before and at the time of the assault charged in the indictment. State v. Jones, 50 N.H. 309. It was within the discretion of the presiding judge to receive further evidence from the State, in rebuttal of that introduced by the respondents, although the same under the fiftieth rule of court now in force would be excluded. No rule at that time forbade the course that was pursued.
Verdict set aside.